The court's finding No. 6 was as follows:
"The court further finds that the plaintiff paid to the Union Trust Company of Spokane, a corporation, the balance due upon said contract which was assigned to the Union Trust Company; that said Union Trust Company thereupon re-assigned said contract to the Transport Motor Company, and said Union Trust Company did release all its right, title and interest in and to said truck; that said re-assignment *Page 141 
to the Transport Motor Company did not convey any right, title, interest or claim whatsoever in or to said Federal truck."
Appellant takes no exception to this finding. If the Transport Motor Company did not have any right, title, interest or claim whatsoever in or to the Federal truck it had no right to bring an action of replevin. Judgment was therefore properly entered in behalf of respondent.